UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 25, 2012  (Exact name of registrant as specified in its charter)  VA  000-22283  54-1829288 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.)  590 Peter Jefferson Parkway, Suite 250, Charlottesville, VA  22911 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (434) 964-2211 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On October 25, 2012, StellarOne Corporation issued a press release regarding its results of operations and financial condition for the quarter ended September 30, 2012 and announcing that its Board of Directors approved a quarterly dividend in the amount of $0.08 per share payable on November 27, 2012 to shareholders of record as of November 6, 2012.The text of the press release is included as Exhibit 99.1 to this report. Item 9.01. Financial Statements and Exhibits. Exhibit 99.1. Press release dated October 25, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. StellarOne Corporation (Registrant)    October 26, 2012 (Date) /s/ Jeffrey W. Farrar Jeffrey W. Farrar  Executive Vice President and Chief Financial Officer Exhibit Index Press release dated October 25, 2012
